DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 14, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is not clear how a sports hall can be sports equipment based on the definition of sports equipment in the specification.  In light of this, claim 8 is considered indefinite.  For examination purposes, it will be interpreted that the sports equipment is within a sport hall.
Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 16 recites the limitation "measuring apparatus" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that measuring apparatus should read –measuring equipment--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oleson et al. (USPN 9808701).
	Regarding claim 1, Oleson et al. discloses a device used to quantity exercise activity having a proximity beacon, measuring equipment 500, and a communication node 402 and 404.  The proximity beacon is located on the exercise equipment.  The measuring equipment is worn by the user (See Column 7, lines 18 through 27). The communication node communicates with the measuring device and receives, stores, retrieve, and manages exercise data (See Column 7, lines 18 through 27).  The system works by the measuring equipment detecting the proximity beacon on the exercise equipment to determine what exercise parameters the measuring equipment is to 
	Regarding claim 2, Oleson et al. discloses the communication between the proximity sensor and measuring equipment being wireless (See Column 2, lines 17 through 28).
	Regarding claim 3, Oleson et al. discloses the measuring equipment communicating with the proximity beacon and the communication node recovering the parameterization data of the measuring equipment and further transmits to the measuring equipment the parameterization data (See Column 2, lines 17 through 28 and Column 7, lines 18 through 27).
	Regarding claim 4, Oleson et al. discloses, for the measuring equipment, the parameterization data being recovered according to an identifier of the measuring equipment.  This is evident due to the measuring equipment being able to recall past data of the user.
	Regarding claim 5, Oleson et al. discloses the measuring equipment having a unique identifier which is recovered by the communication node that communicated with the proximity beacon. This is evident due to the measuring equipment being able to recall past data of the user
	Regarding claim 6, Oleson et al. discloses before communicating between the measuring equipment and the proximity beacon, registering the identifiers of the measuring equipment among a user and a plurality of users untended to practice the same sporting activity. This is evident due to the measuring equipment having the ability to record and save past data of the user.

	Regarding claim 8, Oleson et al. discloses the sports equipment being in a sport or fitness hall and the proximity beacon being carried by a piece of equipment in a sport or fitness hall. (per applicant’s definition, sports equipment is an instrument in which a sport is practice on in a sports or fitness hall and a proximity beacon is a radio device for short distance communication (See page 11 of applicant’s specification)).
	Regarding claim 9, Oleson et al. discloses the communication system having a plurality of communication nodes to form a local network (See paragraph bridging columns 3 and 4).
	Regarding claim 10, Olesen et al. discloses the communication node in a plurality being able to communicate with another communication node.  This is evident due to the data being downloaded to a mobile device and then further downloaded from the mobile device to a computer (See Paragraph bridging columns 4 and 5).
	Regarding claim 11, Oleson et al. discloses the measuring equipment having a plurality of sensors where the parameterizing of the data includes activating or deactivating at least one sensor (See paragraph bridging columns 1 and 2).
	Regarding claim 12, Oleson et al. discloses the measuring equipment having at least one accelerometer and quantification of the activity includes a step of measuring speed (See Column 2 lines 17 though 28).

	Regarding claim 14, Oleson et al. discloses the communication node having a mobile telecommunication device wherein the transmitting the fourth packet includes transmitting from the mobile communication device to another communication node (See paragraph bridging columns 4 and 5).
	Regarding claim 15, Oleson et al. discloses the communication system having a communication device being a visual communication device for communicating information content generated by the communication node by communicating the information content to the user via the communication device (See paragraph bridging columns 4 and 5).
	Regarding claim 16, Oleson et al. discloses the measuring equipment being synchronized with the clock of the communication node.  This would be evident due to the measuring equipment being able to distinguish the data from different days (See Column 6, lines 26 through 33).
	Regarding claim 17, see the above regarding claim 1.
	Regarding claim 18, see the above reading claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oleson et al. (USPN 9808701) in view of Rosenberg (US 2008/0090703).
	Regarding claim 19, Oleson et al. does not disclose if the accelerometer is triaxial.  Rosenberg discloses an exercise tracking apparatus that can be worn by the user having a triaxial accelerometer in which can measure different types of data such as repetitionof movement (See paragraph 0067 and 0069).  One having ordinary skill in . 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oleson et al. (USPN 9808701) in view of Rosenberg (US 2008/0090703) further in view of Spears et al. (USPN 9149223).
	Regarding claim 20, Oleson et al. in view of Rosenberg does not disclose a triaxial gyroscope or triaxial magnetometer.  Spears et al. discloses a device for exercise having a triaxial, gyroscope and triaxial magnetometer, and triaxial accelerometer.  The sensors all cooperate to calibrate the location center of gravity, and movement of the user.  One having ordinary skill in the art would have found it obvious to have the above sensors, as taught by Spears et al., in order to get more specific data of a user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/           Primary Examiner, Art Unit 3711